 1                                                           THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   United States of America,                          No. 2:17-cv-00668-TSZ
10                           Plaintiff,                 ORDER GRANTING WITHDRAWAL OF
                                                        COUNSEL
11            v.
12   Komron M. Allahyari and Shaun Allahyari,
13                           Defendants.
14

15            This matter is before the Court on the stipulation between the parties. In consideration of
16   that stipulation it is hereby
17            ORDERED that John S. Kaplan, of Perkins Coie LLP, be allowed to withdraw as counsel
18   for defendant Shaun Allahyari and that Avi Lipman of McNaul Ebel Nawrot & Helgren PLLC,
19   shall continue as counsel for the aforementioned defendant.
20            Dated this 26th day of November, 2018.
21

22                                                          A
                                                            Thomas S. Zilly
23
                                                            United States District Judge
24

25
26

      ORDER GRANTING SUBSTITUTION OF
      COUNSEL (No. 2:17-cv-00668-TSZ) –1

     142171086.1
